DETAILED ACTION
This action is in response to the claim amendments received 10/03/2022. Claims 1 and 2 are pending with claims 1 and 2 currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses a gaming system in claim 1 (a machine), and a gaming method in claim 2 (a process).  So each of the claim set is directed to one of the four statutory categories and meet the requirements of step 1. 
Step 2A
The claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the steps and rules for ranking the player actions and awarding the players:
Claim 1:  A gaming system configured to recognize and reward skilled play in online wagering games in which players compete against other players, comprising: 
at least one processor in communication with a random number generator; 
at least one input device; 
at least one display device; 
at least one database; and 
at least one memory device that stores a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the plurality of input devices to: 
(a) establish a first player account in the at least on database with a credit balance associated with a first player; 
(b) actuate a round of a wagering game involving virtual play involving the first player competing against a second player until the wagering game is resolved by a wagering game outcome, the second player having a second player account stored in the at least one database, wherein the virtual play of the wagering game involves the random generation of a first player hand associated with the first player and a second player hand associated with the second player; 
(c) responsive to processor detecting an occurrence of a game event in the round requiring player action, wherein player action in the game event requires receiving input from the at least one input device associated with the first player comprising a first player action and receiving input from the at least one input device associated with the second player comprising a second player action, the processor facilitating storing the first player action and the second player action in the at least one memory device with a game event data from the game event, wherein the game event data includes a rank determined at the occurrence of the game event for the first player hand, a rank determined at the occurrence of the game event for the second player hand, and wherein the game event data includes at least an unrevealed portion relating to each of the first player hand and the second player hand that is not displayed to the first player and the second player; 
(d) determine by the processor applying an algorithm, a skill rank hierarchy of player actions for the game event, wherein the hierarchy of player actions are based at least partially on the game event data including the unrevealed portion of the game event data; 
(e) determine by the processor receiving the skill rank hierarchy of player actions, the first player action and the second player action, a skill rank of the first player action and a skill rank of the second player action based on a comparison of the first player action and the second player action with the skill rank hierarchy of player actions; 
(f) responsive to receiving the game event result, the processor actuating one of: (i) a display of a representation of an award in the first player account as an indicator of skilled play responsive to the skill rank of the first player action outranking the skill rank of the second player action, wherein the display of the representation of an award is stored in the at least one memory in association with the first player account and independent of the wagering game outcome; or (ii) a display of the representation of an award in the second player account as an indicator of skilled play responsive to the skill rank of the second player action outranking the skill rank of the first player action, wherein the display of the representation of an award is stored in the at least one memory in association with the second player account and independent of the wagering game outcome; and 
(g) responsive to the display of the representation of an award in the first player account in step (f), the processor deleting the representation of an award in the at least one memory in association with the second player account and stopping the display of the representation of an award in the second player account, or responsive to the display of the representation of an award in the second player account in step (f), the processor deleting the representation of an award in the at least one memory in association with the first player account and stopping the display of the representation of an award in the first player account.
The bold and underlined portions of claim 1 encompass the abstract idea, which is also encompassed by claim 2. 
Claims 1 and 2 recite the steps and rules for ranking the player actions and awarding the players. These steps and rules are directed to mathematical concepts and certain methods of organizing human activity.
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the additional elements other than the abstract idea which include at least one processor in communication with a random number generator; at least one input device; at least one display device; at least one database; and at least one memory device. By failing to explain how these additional elements are different from conventional computers, it is reasonable that the broadest reasonable interpretation of these processor, input device, display device and memory device are just conventional computers. These computers communicating over a generic network as presented are directed to the generic machines amount to merely field of use type limitations and/or extra solution activity to provide game rules to implement for ranking the player actions and awarding the players. 
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include at least one processor in communication with a random number generator; at least one input device; at least one display device; at least one database; and at least one memory device. By failing to explain how additional elements are different from conventional computers communicating through generic networks, it is reasonable that the broadest reasonable interpretation of these processor, input device, display device and memory device are just conventional computers communicating over a generic network. The present claims have been analyzed both individually and in combination and, the instant claims do not provide any improvement of the functioning of the computer or improvement to computer technology or any other technical field. There do not appear to be any meaningful limitations other than those that are well-understood, routine and conventional in the field. Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more," and thus not patent eligible.
Response to Arguments
Applicant's arguments filed 10/03/2022 with respect to claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
With respect to the claim rejections under 35 U.S.C. 101, the applicant first complained about not providing separate analysis for claim 2 (p. 6-7). The examiner respectfully submits that claim 2 is the method claim that claims the method being implemented by the system in claim 1, which in turn also encompasses the abstract idea being identified and highlighted as shown in the analysis for claim 1.
The applicant further alleged “the claims are at least directed to recited inventions that cannot be practically performed in the human mind, comprise an improvement to a computerized gaming system, a system including elements that constitute a machine that cannot be considered an abstract idea, and moreover that even if the claims could be considered as involving an abstract idea, the claims are not directed to the abstract idea and any possible abstract idea is integrated into a practical application” (p. 8). The examiner respectfully disagrees. The steps and rules as being highlighted are directed to the game rule on how to award a player, which is abstract idea. As being illustrated in the rejections under 35 U.S.C. 101, without any further details, the steps recited in claims 1 and 2 are merely the game rule on how to award a player, which had no improve upon any gaming technology. The computers communicating over a generic network as presented to implement the abstract idea are directed to the generic machines amount to merely field of use type limitations and/or extra solution activity to provide game rules to implement for ranking the player actions and awarding the players.
The applicant further argues “certain components of the system recited by Claim 1 are unconventional and not well known or understood, at least because it involves an algorithm which determines a skill rank hierarchy of player actions for the game event based at least partially on the game event data including unrevealed game event data that is not shown to the both players. Furthermore, the recited invention of Claim 1 operates within gaming systems responsive to detecting the occurrence of a game event. The recitations of Claim 1 are thus directed to the operative elements and components reacting in response to the generation and receipt of data, some of which is not made known or revealed, rather than steps and rules as alleged in the Action” (p. 10). The examiner respectfully submits that “involves an algorithm which determines a skill rank hierarchy of player actions for the game event based at least partially on the game event data including unrevealed game event data that is not shown to the both players” and “Claim 1 operates within gaming systems responsive to detecting the occurrence of a game event” would not make the components of the system recited by Claim 1 unconventional and not well known or understood. Without any details on the algorithm and the mechanism on how the occurrence of a game event is being detected, the generic implementation of algorithms and detecting events are just basic fundamental functions of generic computers. The computers communicating over a generic network as presented to implement the abstract idea are directed to the generic machines amount to merely field of use type limitations and/or extra solution activity to provide game rules to implement for ranking the player actions and awarding the players.
The applicant continued to argue “Claim 1 is directed to a practical application” and “Claim 1 improves on a technical field” by alleging “claim 1 is directed toward a system configured to recognize and reward skilled play in online wagering games in which players compete against other players, and improves a technical field relating to gaming systems generally, and online and computerized gaming involving players competing against other players particularly” (p. 11). The examiner respectfully submits that “recognize and reward skilled play in online wagering games” is being achieved by the game rules to rank the players, which is directed to abstract idea. The computers communicating over a generic network as presented to implement the abstract idea are directed to the generic machines amount to merely field of use type limitations and/or extra solution activity to provide game rules to implement for ranking the player actions and awarding the players. The present claims have been analyzed both individually and in combination and, the instant claims do not provide any improvement of the functioning of the computer or improvement to computer technology or any other technical field. There do not appear to be any meaningful limitations other than those that are well-understood, routine and conventional in the field. Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The above analysis also applies to Claim 2 since claim 2 encompasses the abstract idea presented in the same say. 
In light of the above analysis, the rejections under 35 U.S.C. 101 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715